                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

CODY S. HOWARD, SR.                                                                PLAINTIFF


v.                                  Case No. 4:18-cv-4125


STEPHEN KING (Medical Team
Administrator)                                                                   DEFENDANT
                                           ORDER
       Before the Court is the Report and Recommendation filed January 24, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 64). Judge Bryant recommends that Defendant King’s Motion for Summary Judgment

(ECF No. 46) be granted and that this case be dismissed with prejudice. The Court finds this

matter ripe for consideration.

       No objections to the Report and Recommendation have been filed, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds no clear error in the Report

and Recommendation and adopts the Report and Recommendation (ECF No. 64) in toto.

Accordingly, Defendant King’s Motion for Summary Judgment (ECF No. 46) should be and

hereby is GRANTED. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 11th day of February, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
